702 S.E.2d 218 (2010)
BROWN
v.
N.C. DEPT. OF CORRECTION, et al.
No. 517PA09.
Supreme Court of North Carolina.
September 30, 2010.
Tiare B. Smiley, Special Deputy Attorney General, for Alvin Keller, et al.
Sarah Jessica Farber, Katherine Jane Allen, Assistant Appellate Defender, for Faye B. Brown.
David C. Pishko, Winston-Salem, Margaret S. Abrams, Raleigh, for N.C. Advocates for Justice.
The following order has been entered on the motion filed on the 10th of February 2010 by Plaintiff to Take Judicial Notice:
"Motion Dismissed as Moot by order of the Court in conference this the 30th of September 2010."